Citation Nr: 0613276	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel










INTRODUCTION

The veteran had active service from November 1978 to March 
1980.

This appeal arises from a February 2003 rating decision of 
the Buffalo, New York Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for a left shoulder disability that is the 
result of an inservice injury.  He maintains that he injured 
the shoulder during his basic training.  

Submitted in support of the veteran's claim was a copy of a 
May 1979 physical profile report which indicates that the 
veteran was restricted for one week from running, marching, 
and lifting due to subluxation of the left shoulder.  This 
document was signed by a physician in the orthopedic clinic  
The record includes a July 2001 private medical statement 
which notes that the veteran continued to receive treatment 
for the left shoulder and the diagnoses included impingement 
syndrome of the left shoulder and arthritis of the left 
acromioclavicular joint.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
view of the evidence of record, in concert with the 
allegation that the veteran's current left shoulder disorders 
are related to inservice symptomatology, the veteran should 
be afforded a VA examination to include a nexus opinion that 
takes into account all of the evidence of record.  In 
addition, all current treatment records should be obtained 
from the Syracuse VA medical center.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Syracuse VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
that must be conducted by a physician who 
has the appropriate expertise to evaluate 
the veteran's claim.  The claims folder 
must be made available to the physician 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The physician should 
provide diagnoses for all current left 
shoulder disability.  Based on a review 
of the entire record and the current 
examination, the physician should render 
an opinion as to whether it is at least 
as likely as not that any current left 
shoulder disability is related to the 
veteran's military service.  The 
underlined burden of proof must be 
utilized by the physician in rendering an 
etiological opinion.  All factors upon 
which the medical opinion is based must 
be set forth for the record.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran should be afforded an 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




